DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2011/0057908) in view of CN108415188A.
	As to claim 1, Park discloses in figure 1: a first transparent glass layer 140; a second transparent glass layer 110 overlapping the first transparent glass layer; two or more pixel units 150 disposed on a side of the first transparent glass layer opposing the second transparent glass layer, each of the pixel units including a red sub-pixel, a green sub-pixel and a blue sub-pixel; a black matrix 160 disposed between the pixel units to isolate two pixel units adjacent to each other; and a light sensor 130 disposed on the second transparent glass substrate, and covered by the black matrix.
	Park does not disclose that the light sensor 130 is a fingerprint sensor.  However, this was well known as evidenced by the disclosure of CN108415188A.  CN108415188A discloses in figure 1 and paragraph [0038], a semiconductor photodetector 30 which functions as a fingerprint sensor for the purpose of fingerprint identification.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park by adapting the light sensor to function as a fingerprint sensor in order to provide fingerprint identification.
	Park does not disclose a white sub-pixel.  CN108415188A discloses in figure 1, a pixel arrangement comprising a red sub-pixel 141, a green sub-pixel 142, a blue sub-pixel 143, and a white sub-pixel 144.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Park by providing a white sub-pixel as disclosed by CN108415188A in order to improve brightness.  Furthermore, the fingerprint sensor 30 disclosed in figure 1 of CN108415188A is disposed between the red sub-pixel of one pixel and the white sub-pixel of an adjacent pixel.  This is similar to the arrangement shown in figure 2 of applicant’s originally filed specification.  Therefore, the fingerprint sensor of CN108415188A can be interpreted as corresponding exclusively to a region of the red sub-pixel with an area of the fingerprint sensor corresponding to a region of the red sub-pixel being larger than an area of the fingerprint sensor corresponding to a region of any of the other sub-pixels.
	As to claim 10, Park in view of CN108415188A discloses all of the elements of the claimed invention discussed above regarding claim 1.  Park further discloses in paragraph [0003], a smart terminal comprising the liquid crystal display panel shown in figure 1 and a touch screen provided on a top surface of the liquid crystal display panel.
	As to claims 2 and 11, Park in view of CN108415188A discloses all of the elements of the claimed invention discussed above regarding claims 1 and 10.  CN108415188A further discloses in figure 1 that the black matrix 130 is disposed between two pixels adjacent to each other in the horizontal direction.  Therefore, the horizontal direction can be considered to be the first direction.  CN108415188A further discloses in figure 1, a red sub-pixel 141, a green sub-pixel 142, a blue sub-pixel 143, and a white sub-pixel 144 which are stacked along the first direction within the same pixel unit, with the red sub-pixel adjacent to the black matrix 130.
As to claims 3-4 and 12-13, Park in view of CN108415188A discloses all of the elements of the claimed invention discussed above regarding claims 1 and 10.  CN108415188A further discloses in figure 1 that the black matrix 130 is disposed between two pixels adjacent to each other in the vertical direction.  Therefore, the vertical direction can be considered to be the first direction, with the horizontal direction being the second direction.  CN108415188A further discloses in figure 1, a red sub-pixel 141, a green sub-pixel 142, a blue sub-pixel 143, and a white sub-pixel 144 which are arranged in parallel along the second direction within the same pixel unit, with the red sub-pixel being arranged next to the black matrix.
As to claims 5 and 14, Park in view of CN108415188A discloses all of the elements of the claimed invention discussed above regarding claims 1 and 10.  CN108415188A further discloses in figure 1 that the black matrix 130 is disposed between two pixels adjacent to each other in the vertical direction.  Therefore, the vertical direction can be considered to be the first direction, with the horizontal direction being the second direction.  CN108415188A further discloses in figure 1, that in the second direction within the same pixel unit, a red sub-pixel 141 is arranged next to the black matrix 130 and a green sub-pixel 142, a blue sub-pixel 143, and a white sub-pixel 144 are arranged in parallel with the red sub-pixel.
As to claims 6 and 15, Park in view of CN108415188A discloses all of the elements of the claimed invention discussed above regarding claims 1 and 10.  CN108415188A further discloses in figure 1 that the black matrix 130 is disposed between two pixels adjacent to each other in the vertical direction.  Therefore, the vertical direction can be considered to be the first direction, with the horizontal direction being the second direction.  CN108415188A further discloses in figure 1, a red sub-pixel 141 and a green sub-pixel 142 arranged in parallel in the second direction within the same pixel unit, with the blue sub-pixel 143 and the white sub-pixel 144 stacked on the red and green sub-pixels.
As to claims 7 and 16, Park in view of CN108415188A discloses all of the elements of the claimed invention discussed above regarding claims 1 and 10.  CN108415188A further discloses in figure 1 that the black matrix 130 is disposed between two pixels adjacent to each other in the vertical direction.  Therefore, the vertical direction can be considered to be the first direction, with the horizontal direction being the second direction.  CN108415188A further discloses in figure 1, a red sub-pixel 141, a green sub-pixel 142, a blue sub-pixel 143, and a white sub-pixel 144 which are arranged in parallel along the second direction within the same pixel unit, with the fingerprint sensor 30 having a first width and a second width smaller than the first width.  Because the fingerprint sensor of CN108415188A can be interpreted as corresponding exclusively to a region of the red sub-pixel as discussed above regarding claim 1, the first width corresponds to the red sub-pixel.
As to claim 9, Park in view of CN108415188A discloses all of the elements of the claimed invention discussed above regarding claim 1.  CN108415188A further discloses the structure of the fingerprint sensor 30 in figure 3, which comprises a photo-diode 34.  Although CN108415188A does not disclose that the photo-diode 34 comprises amorphous silicon, photo-diodes comprising amorphous silicon were conventional.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Park by providing a photo-diode comprising amorphous silicon because conventional structures were known to be cost effective and reliable.
As to claim 18, Park in view of CN108415188A discloses all of the elements of the claimed invention discussed above regarding claim 1.  CN108415188A further discloses in figure 1, a white sub-pixel 144 arranged in the pixel unit which results in display brightness and aperture ratio being improved.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2011/0057908) in view of CN108415188A as applied to claims 1 and 10 above, and further in view of Nakamura et al. (US 2009/0115952).
Park in view of CN108415188A discloses all of the elements of the claimed invention discussed above regarding claims 1 and 10, but does not disclose that the width of the red sub-pixel is greater than the width of each of the other sub-pixels.  Nakamura discloses in figures 1-3, a display where width of the red sub-pixel in each pixel is greater than the width of each of the other sub-pixels.  Nakamura teaches in paragraph [0075] that by making the red sub-pixel the largest, the lightness of red can be improved.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Park by making the width of the red sub-pixel greater than the width of each of the other sub-pixels in order to improve the lightness of red as taught by Nakamura.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2011/0057908) in view of CN108415188A as applied to claim 18 above, and further in view of JP2017134828A.
Park in view of CN108415188A discloses all of the elements of the claimed invention discussed above regarding claim 18, but does not disclose that the liquid crystal panel is configured to have improved sensitivity by increasing an overall area of the fingerprint sensor.  JP2017134828A discloses in paragraph [0138], increasing the area of a fingerprint sensor in order to improve the fingerprint detection sensitivity.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Park by increasing the area of the fingerprint sensor in order to improve the fingerprint detection sensitivity as taught by JP2017134828A.  Because the fingerprint sensor of CN108415188A can be interpreted as corresponding exclusively to a region of the red sub-pixel as discussed above regarding claim 1, increasing the overall area of the fingerprint sensor increases the area of the fingerprint sensor corresponding to the red sub-pixel.
Response to Arguments
Applicant's arguments filed May 17, 2022 have been fully considered but they are not persuasive.  Applicant argues that CN108415188A does not disclose that an area of the fingerprint sensor corresponding to a region of the red sub pixel is larger than an area of the fingerprint sensor corresponding to each of the green, blue and white sub pixels.  However, as noted in the rejection above, CN108415188A discloses the same pixel arrangement and fingerprint sensors having the same location within the pixel arrangement as figure 2 of applicant’s specification.  Paragraph [0043] of applicant’s specification describes figure 2 as showing that an area of the fingerprint sensor 5 corresponding to a region of the red sub pixel 31 is larger than an area of the fingerprint sensor corresponding to each of the green, blue and white sub pixels 32-34.  Therefore, examiner’s interpretation that CN108415188A discloses that an area of the fingerprint sensor corresponding to a region of the red sub pixel is larger than an area of the fingerprint sensor corresponding to each of the green, blue and white sub pixels is entirely consistent with applicant’s own specification.  Applicant’s argument that CN108415188A discloses fingerprint sensors which are closer to the adjacent white sub pixel than the adjacent red sub pixel is not persuasive because figure 2 and paragraph [0043] of applicant’s specification do not provide any additional criteria for determining which area corresponds to the red sub pixel and which area corresponds to the white sub pixel.  In sum, there does not appear to be any way to distinguish figure 2 and paragraph [0043] of applicant’s specification with the prior art of CN108415188A.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID Y CHUNG/Examiner, Art Unit 2871                                                                                                                                                                                                        
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871